DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/988,496 and No. 63/018,857. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Replace the abstract with -- Today, chemical rockets are the most expensive components of a launch; even reusable boosters require costly fuel, ongoing maintenance, and long durations between launches. As a result, far too many space bound opportunities are prohibitively expensive. However, kinetic launchers offer an economical alternative for projecting payloads into orbit. Harnessing angular velocity, a centrifuge gradually accelerates its payload to hypersonic speeds within a vacuum sealed chamber; upon reaching the desired speed, its airlock opens and the payload is released into the atmosphere. Flux-Pinned Superconductors offer a radical advancement to this technology; wherein, Flux Pinning is used to levitate and stabilize the launch package while reinforcing the entire platform against centrifugal stress. These Flux-Pinned joints require no power, lubricant or physical contact, while providing limitless stiffness that is essentially impervious to mechanical wear. Ultimately, we believe this centrifugal launch design will dramatically reduce the market's reliance on traditional chemical rockets. -- 



Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a Levitator, which may either be (i) a bulk High Temperature Superconductor (HTSC) or (ii) one composed of ultra-thin layers of HTSC having been brought to its critical temperature(s) enabling the superconducting characteristics of its components; further, each layer of HTSC may be separated from one another by layers of ultra-thin reinforcement-materials; and Levitator may also be encased in layers of reinforcement materials; said reinforcement materials must not inhibit the superconductivity or magnetic penetration of various components; a magnetic base, which may be a cylindrical-permanent-superconducting- magnet with components brought to their critical temperature(s) enabling their superconducting characteristics; and which may be encased in (and/or embedded with) layers of reinforcement material; said reinforcement materials must not inhibit the superconductivity or magnetic penetration of various components; a contactless-levitating-revolute joint (or frictionless hinge) upon which the Levitator can move about the magnetic base in a circular contactless fashion; such joint will be formed as the Levitator is brought within range of the appropriate portion of the cylindrical permanent magnet's axially symmetric magnetic field - establishing Vortices between Levitator and magnet; a rotor, for which the Levitator is designated, that will act as the moving component of the CLS; whereby, the Levitator may be constructed in a manner, in which the flux pinning materials of the rotor are positioned around and within the rotor's mass to reinforce the non-flux pinning materials (within the rotor) from centrifugal stress; a stator, for which the cylindrical permanent magnet is designated, that will act as the stationary component of the CLS; whereby the stator is be constructed in a manner, in which the non-flux pinning materials of the stator are positioned (around and (potentially) within) the stator's mass to reinforce the flux pinning materials (within the stator) from the centrifugal stress transmitted from the Levitator during the flux pinning interactions; as such, the outermost rim of the stator should be composed entirely of the materials that are not undergoing flux pinning interactions; a contactless electromagnetic motor/generator, wherein the motor -using electricity - accelerates the rotor to store energy, and wherein the generator later extracts energy from the rotor's motion to generate electricity; a vacuum chamber, in which all (or a portion of) the air has been evacuated, to reduce friction and increase insulation; and a refrigeration (and insulation) system for the retention of the critical temperature(s) of the superconducting components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837